Citation Nr: 0505090	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03- 13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for postoperative 
acoustic neuroma. 

3.  Entitlement to service connection for postoperative 
hydrocephalus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to January 
1946.  There are also documents indicating he entered active 
duty in February 1943, but the exact dates of the prior 
service are not known.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Thereafter, the 
veteran's claims file was returned to his local RO in Los 
Angeles, California.  The veteran subsequently relocated to 
the jurisdiction of the Jackson, Mississippi VA RO from which 
his appeal continues.  In February 2005, a video conference 
hearing was conducted before the undersigned.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

During hearings the veteran appears to have raised claims of 
entitlement to service connection for disorders of the neck 
and arms.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Bilateral hearing loss was not manifested for many years 
after service, and is not related to disease or injury or 
other incident in service.

3.  Postoperative acoustic neuroma was not manifested for 
many years after service, and is not related to disease or 
injury or other incident in service.

4.  Postoperative hydrocephalus was not manifested for many 
years after service, and is not related to disease or injury 
or other incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Postoperative acoustic neuroma was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).

3.  Postoperative hydrocephalus was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, that notice was provided 
prior to the initial AOJ decision.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to the veteran via a September 2001 
letter.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The September 2001 letter notified the veteran of what 
information or evidence VA needed to grant the benefits 
claimed, and of VA's duty to assist in obtaining evidence for 
the veteran's claim.  The veteran was notified as to what the 
evidence must show in order to establish entitlement to 
service connection.  He was requested to provide contact 
information for treatment providers and to notify the RO of 
any additional information or evidence he wanted the RO to 
try to obtain.

In the statement of the case (SOC), the veteran was further 
notified of 38 C.F.R. § 3.159, which provided information 
regarding VA's duty to notify and assist, and which told the 
veteran what information and evidence was needed to 
substantiate a service connection claim in general.  That SOC 
informed the veteran that service connection may be granted 
for a disability which began in military service or was 
caused by some event or experience in service.  In that SOC, 
the RO informed the veteran of 38 C.F.R. § 3.303 (Principles 
relating to service connection), and 38 C.F.R. § 3.304 
(Direct service connection; wartime and peacetime).


The September 2001 letter informed the veteran to "send 
information describing additional evidence or the evidence 
itself" relevant to his claim.  The SOC and Supplemental 
Statement of the Case (SSOC) further notified the veteran of 
the information and evidence needed to substantiate the 
claims.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
each letter.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

The notice was provided to the veteran prior to the first AOJ 
adjudication of the claims, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains post-service private and VA treatment records.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain (including for any treatment received at 
VA medical facilities) or that he felt were relevant to the 
claims.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  The RO has attempted to obtain 
his service medical records, and as explained below these 
were unavailable.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  Here, 
however, as explained below, the evidence does not establish 
that the claimant suffered an event, injury or disease in 
service; nor does the evidence indicate that the claimed 
disabilities or symptoms may be associated with an 
established event, injury, or disease in service or with 
another service-connected disability.  Thus, an examination 
is not warranted in this case to satisfy VCAA requirements.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Background

Service medical records in this case are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  

Morning reports for 596th Air Engr Sq 380th Air Sv Gp AC 
located in Karachi, India, and dated in July and September, 
presumably in 1945, contain notation regarding the veteran.  
In the September morning report there is a notation including 
"Dy to TDY Repl Depot No 1 APO..."

Service records include a notice of special orders dated in 
June 1945, indicating that Atabrine suppressive treatment 
would be initiated, presumably for suppression of malaria.  
See Dorland's Illustrated Medical Dictionary 153, 1399 (28th 
ed. 1994).

Service records include a notice of special orders dated 
September 17, 1945, which shows that the veteran was "TDY in 
the United States" dated July 17, 1945.  The notice 
indicated that this constituted a temporary change of station 
for the purposes of rehabilitation, recuperation and recovery 
in the United States.

Service records include a military record and report of 
separation, certificate of service, which shows that the 
veteran's military occupational specialty was signal 
equipment maintenance and repair officer.  Review of that 
certificate shows that the veteran served in Burma from May 
1945 until September 25, 1945, when he left to return to the 
United States.  He was awarded decorations and citations 
including Asiatic-Pacific Campaign Medial, American Campaign 
Medal, and World War II Victory Medal.  The certificate noted 
that no wounds were received in action.  There is no 
indication that the veteran actually engaged in combat during 
service.

In a January 1979 statement, Nick E. Grivas, M.D., stated 
that the veteran underwent cervical laminectomy at 
Presbyterian Hospital in January 1979.

Private treatment records show that the veteran was seen in 
April 1991 for evaluation of decreased hearing along with 
roaring and a heartbeat sensation in his right ear for the 
past two to three months.  At that time, after evaluation the 
impression was dizziness of questionable etiology, right 
otitis media with secondary otitis externa.  When seen in 
January 1993 for complaints of decreased hearing in the right 
ear, the impression was bilateral sensorineural hearing loss, 
right greater than left.  The plan was to rule out the 
possibility of an acoustic neuroma.  

In a September 1996 statement, William H. Roberts, M.D., 
stated the following.  The veteran had a right two centimeter 
acoustic neuroma; and that symptomatically the tumor is the 
cause of his tinnitus, hearing loss and mild disequilibrium.  
At present, however, he is more symptomatic from what appears 
to be normal pressure hydrocephalus.

Private hospital records in July 1999 show that the veteran 
was treated for a progressively enlarging 1 cm right CPA 
tumor with very poor hearing felt to represent an acoustic 
schwannoma.  The veteran had disequilibrium with declining 
balance as the tumor progressed.  At that time, he underwent 
a right trans labyrinth microscopic craniectomy for excision 
of acoustic tumor.  The operative/procedure report contains a 
preoperative diagnosis of right CPA tumor and a postoperative 
diagnosis of right acoustic neuroma.  The discharge summary 
report contains a diagnosis of right acoustic nerve 
schwannoma, preexisting condition normal pressure 
hydrocephalus status post VP shunt.  

Private treatment records show that the veteran was seen in 
August 1999 for complaints of facial palsy.  The impression 
at that time was right facial palsy with lagophthalmus and 
paralytic ectropion of the right lower lid; and cataract, 
both eyes.  In September 1999 he underwent surgical 
procedures of correction of lid retraction right upper lid 
with implantation of 1 gm of gold weight; and right lateral 
canthopexy.  The pre- and post-operative diagnoses were right 
facial palsy; lid retraction right upper eyelid with lag 
ophthalmus; and ectropion right lower eyelid.

Private treatment notes in October 1999 contain an assessment 
of (1) acoustic neuroma, (2) vertigo, (3) diabetes, (4) 
atrial arrhythmia is controlled, and (5) right facial 
paralysis, related to surgery.

A January 2000 report of MRI examination, shows that the 
veteran underwent a post-surgical and post intraventricular 
shunt study, in follow-up to the July 1999 surgery for a 
post-acoustic neuroma in July 1999.  That report includes a 
summary including the following.  (1) There is no evidence 
for residual acoustic neuroma on the right.  The right 
mastoid air cells are largely opacified.  The mastoid disease 
was not present on the prior study.  (2) A diffuse dural 
enhancement seen previously has diminished but is still 
present.  (3) No new lesions are identified in the brain.

In a March 2000 statement, Christopher P. Lombardo, M.D., 
stated that on reviewing the records of the veteran, he 
noticed that the veteran had a history of surviving an 
airplane crash while stationed in Karachi, India in 1945.  
Dr. Lombardo stated that the veteran reported the following.  
The veteran was hospitalized for at least a week following 
the flight, and sustained a head injury resulting in a 
concussion injury and prolonged loss of consciousness.  
Subsequent to that hospitalization, the veteran developed 
severe periodic headaches, lapses of consciousness and other 
vaguely defined neurological complaints spanning several 
decades.  The veteran underwent shunt placement for chronic 
hydrocephalus in October 1996.  An acoustic neuroma of the 
right auditory nerve was diagnosed and surgically removed in 
July 1999.  Dr. Lombardo concluded with an opinion that the 
veteran suffered a traumatic injury to the brain resulting in 
hydrocephalus dating from his service related accident in 
1945.

In a January 2001 letter from the Air Force Historical 
Research Agency, an archivist discussed her review of 
records.  She indicated that after looking through records 
pertaining to aircraft accidents and reviewing the veteran's 
unit history, she found no mention of the veteran's claimed 
accident involving a crash of a Noorduyn YC-64 Norseman IV 
aircraft in July 1945.  She further stated that this was not 
saying the accident did not happen, but rather, was not 
documented.

There are various private and VA medical records, including 
those discussed above, dated from 1979 through March 2003 
reflecting treatment for different medical conditions and 
disorders.  

During an October 2003 hearing at the RO, the veteran 
testified he was injured when the plane he was in crashed as 
the plane was approaching the air base in Karachi, India.  He 
and several others on the plane were injured.  He had an 
excessive trauma to the head on the right side.  He was taken 
to the base hospital and treated for approximately two weeks.  
He left India on September 17th.   On returning home he had 
headaches and pain in his right arm and neck.  He testified 
that he first sought treatment in January 1946, but he did 
not file a claim with VA because he had good insurance.  He 
testified regarding subsequent symptoms and treatment.

In an August 2004 reply to request for information, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
noted that it reviewed the historical reports submitted by 
the 596th Air Engineering Squadron and its higher 
headquarters, the 380th Air Service Group, for the period 
from June to August 1945.  USASCRUR stated that the histories 
did not report the aircraft crash described by the veteran.  

During a February 2005 Board Video Conference Hearing before 
the undersigned, the veteran testified as follows about the 
three claimed disabilities on appeal.  He testified that the 
problems started in mid-July 1945 as a result of an aircraft 
accident.  After the accident he was hospitalized for 
approximately two weeks.  He indicated that he thought the 
date was July 17, 1945.  The veteran's representative noted 
that there was an indication in service records showing the 
veteran was transferred to the United States for 
rehabilitation, recuperation and recovery.  The veteran 
testified that after service he received non-VA treatment for 
neck pains and pains in his arms from private treatment 
providers including a local chiropractor or doctor.  As he 
was covered by insurance he did not need services from VA.     

III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Certain chronic diseases, including an organic disease 
of the nervous system, may be presumed to have incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The appellant is claiming entitlement to service connection 
for bilateral hearing loss, postoperative acoustic neuroma, 
and postoperative hydrocephalus.  In his March 2000 
application for benefits, he stated that the claimed 
disorders resulted from blunt force head trauma resulting 
from a plane crash in July 1945, while he was assigned to 
596th Air Engr Sq, 380th Air SV GP, Karachi, India.  The crash 
occurred at the air base there.  

The Board notes that the veteran's service medical records 
are missing and attempts to locate them were unsuccessful.  
In this regard, the United States Court of Appeals for 
Veterans Claims has held that where "service medical records 
are presumed destroyed . . . the BVA's [Board's] obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened." O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  VA also has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.  

Nevertheless, though there are no service medical records for 
review, the medical evidence does not show that the veteran 
had bilateral hearing loss, postoperative acoustic neuroma, 
or postoperative hydrocephalus during service.  Nor does the 
evidence show impaired hearing in either ear, or 
postoperative acoustic neuroma, within the one-year period 
after that service, as required for a presumption of service 
connection for an organic disease of the nervous system.  Nor 
does the medical evidence show that the veteran had bilateral 
hearing loss, postoperative acoustic neuroma, or 
postoperative hydrocephalus until many years after service, 
in the 1990s.  The first post-service medical evidence of the 
claimed disorders is dated in 1991, over 45 years after 
service ended in January 1946.  There is no evidence that the 
veteran sought treatment until then.  This extended period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran has 
referenced treatment by a Dr. W. (who is now deceased and 
records are unavailable), but he states that treatment was 
for neck and arm pain and headaches.  He has never stated he 
received treatment for hearing loss, an acoustic neuroma, or 
hydrocephalus until the 1990s.  There is no medical evidence 
suggesting the neck and arm pain and headaches were 
precursors to the later-diagnosed conditions.

In addition, the claims file does not contain competent 
evidence showing any connection between service and any 
current disorders of bilateral hearing loss, postoperative 
acoustic neuroma, or postoperative hydrocephalus.  

In this regard, the Board notes here that in a March 2000 
statement, Dr. Lombardo opined that the veteran suffered a 
traumatic injury to the brain resulting in hydrocephalus 
dating from his service-related accident in 1945.  However, 
despite attempts to confirm the airplane crash injury 
described by the veteran, there is no evidence to verify that 
incident occurred in service.  It must also be noted that 
daily sick reports are negative for the veteran, weighing 
against his claim he was hospitalized for some time. 

A diagnosis based solely on a history as related by the 
veteran, as it relates any current condition to service, 
constitutes no more than a transcription of a lay history, 
and therefore is not thereby transformed into competent 
medical evidence of a relationship between service and a 
current disorder.  See Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See 
also LeShore v. Brown 8 Vet. App. 406 (1995).  Further, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal.

The Board has considered the veteran's lay statements that he 
has bilateral hearing loss, postoperative acoustic neuroma, 
or postoperative hydrocephalus as a result of injury during 
service.  To the extent that the veteran's statements may be 
intended to represent evidence of continuity of 
symptomatology, without more, these statements are not 
competent evidence of a nexus between the claimed disorders 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  


The greater weight of the evidence demonstrates that any 
current bilateral hearing loss, postoperative acoustic 
neuroma, or postoperative hydrocephalus began many years 
after the veteran's active duty and was not caused by any 
incident of service.  Except for Dr. Lombardo's statement, 
which is inconsistent with the remainder of the evidence, 
none of the clinical records contain references to indicate 
that any nexus with service exists.  The medical evidence of 
record does not suggest a causal relationship between service 
and the current diagnoses.

As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, postoperative 
acoustic neuroma, and postoperative hydrocephalus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss, 
postoperative acoustic neuroma, and postoperative 
hydrocephalus is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


